Case: 21-60461     Document: 00516418016         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 August 3, 2022
                                  No. 21-60461                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Diego Padilla Suarez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 710 658


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Diego Padilla Suarez, a native and citizen of Mexico, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of an Immigration Judge (IJ) denying his
   application for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60461       Document: 00516418016          Page: 2   Date Filed: 08/03/2022




                                     No. 21-60461


   Convention Against Torture (CAT). He does not challenge, and thus has
   waived any argument he may have had concerning the rejection of his asylum
   application as untimely. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003).
            We review the decision of the BIA for substantial evidence. See Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, we consider the
   IJ’s decision only to the extent that it influenced the BIA. See Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Padilla Suarez has not shown
   that the evidence compels a conclusion contrary to that of the BIA on the
   issue whether he was a member of a cognizable PSG and thus has not met the
   substantial evidence standard with respect to this issue. See Jaco v. Garland,
   24 F.4th 395, 407 (5th Cir. 2021); Gonzalez-Soto v. Lynch, 841 F.3d 682, 684
   (5th Cir. 2016); Zhang, 432 F.3d at 344. He concomitantly has shown no
   error in the BIA’s conclusion that he was ineligible for withholding. See Jaco,
   24 F.4th at 407. With respect to his CAT claim, he has not shown that the
   evidence compels a conclusion contrary to that of the BIA on the issue
   whether he more likely than not will be tortured with government
   acquiescence if repatriated. See Zhang, 432 F.3d at 344; Ramirez-Mejia v.
   Lynch, 794 F.3d 485, 493 (5th Cir. 2015).          The petition for review is
   DENIED.




                                          2